Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered June 27, 1995, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, closure of the courtroom was proper here. The undercover officer testified that he feared for his safety, would be returning to the area of the defendant’s arrest, and had lost subjects in that area. Additionally, the undercover officer entered the courthouse through a private entrance and remained hidden in a private room prior to testifying (see, People v Martinez, 82 NY2d 436; People v Kin Kan, 78 NY2d 54).
The defendant’s remaining contentions lack merit. Mangano, P. J., Bracken, Rosenblatt and Miller, JJ., concur.